
	
		III
		112th CONGRESS
		2d Session
		S. RES. 615
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2012
			Mr. Burr (for himself,
			 Mrs. Boxer, Mrs. Feinstein, and Mrs.
			 Hagan) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Congratulating the recipients of the 2012
		  Nobel Prize in Chemistry.
	
	
		Whereas the Nobel Prize is an international award
			 administered by the Nobel Foundation in Stockholm, Sweden;
		Whereas the Nobel Prize has been awarded for outstanding
			 achievements in physics, chemistry, physiology or medicine, literature, and
			 peace since 1901;
		Whereas the Nobel Prize in Chemistry is awarded by the
			 Royal Swedish Academy of Sciences in Stockholm, Sweden to recognize scientific
			 advancements that have increased our understanding of chemical processes and
			 their molecular basis;
		Whereas the 2012 Nobel Prize in Chemistry is awarded
			 jointly to Robert J. Lefkowitz, M.D., a Howard Hughes Medical Institute
			 investigator and James B. Duke Professor of Medicine and Biochemistry at Duke
			 University Medical Center in Durham, North Carolina, and Brian K. Kobilka,
			 M.D., Professor and Chair of Molecular and Cellular Physiology at the Stanford
			 University School of Medicine in Stanford, California, for their studies on
			 G-protein-coupled receptors;
		Whereas G-protein-coupled receptors are a class of cell
			 surface receptors that catch chemical signals from the outside and transmit
			 their messages into the cell, providing the cell with information about changes
			 occurring within the body;
		Whereas the studies completed by Robert J. Lefkowitz,
			 M.D., and Brian K. Kobilka, M.D., have significantly advanced our scientific
			 understanding of G-protein-coupled receptors and their functions;
		Whereas the groundbreaking discoveries made by Robert J.
			 Lefkowitz, M.D., and Brian K. Kobilka, M.D., have made it possible to target
			 and treat diseases more precisely and effectively, as nearly half of all
			 medicines used in the world are aimed at G-protein-coupled receptors;
		Whereas the National Institutes of Health supported the
			 work done by Robert J. Lefkowitz, M.D., and Brian K. Kobilka, M.D., through
			 research grants with the goal of advancing scientific knowledge and improving
			 public health; and
		Whereas the accomplishments and discoveries of Robert J.
			 Lefkowitz, M.D., and Brian K. Kobilka, M.D., are significant achievements in
			 the field of scientific and medical research and further promote the United
			 States as a world leader in science: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 recipients of the 2012 Nobel Prize in Chemistry, which is awarded for their
			 outstanding scientific achievements and discoveries; and
			(2)recognizes Duke
			 University Medical Center in Durham, North Carolina, and the Stanford
			 University School of Medicine in Stanford, California for their leadership role
			 in advancing medical research.
			
